DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 6/27/2022. Claims 1-20 have been amended and are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The previously pending rejection to claims 8-14, under 35 U.S.C. 101, has been withdrawn.

 	Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.

Claim Objections
 	Claims 1, 8 and 15 are objected to because of the following informalities:  The claims recite “the plurality of client computing devices”, which lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, computer program product claims 8-14 are directed to one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, and system claims 15-20 are directed to one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors.  Thus the claims are directed to a process, manufacture and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite optimizing employee workload, including retrieving, determining, calculating, determining, reassigning, ascertaining, and applying steps.  
The limitations of retrieving, determining, calculating, determining, reassigning, ascertaining, and applying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite retrieving utilization data associated with employee workload; determining a highest utilized employee based on the retrieved data; determine a lowest utilized employee based on the retrieved data; calculating a delta target utilization of the lowest utilized employee based on the retrieved data; determining whether the delta target is greater than a first workload associated with the lowest utilized employee; responsive to the delta target being greater than the first workload, determining if the sum of the first workload and a second workload associated with the highest utilized employee is less than a target utilization; and responsive to the sum being less than the target utilization, reassigning the first workload to the highest utilized employee; and ascertaining, in real time prior to and after said reassigning, an optimized overall utilization of the plurality of employees respect to the plurality of client computing devices, via applying, in real time, a result of a calculation that used one or more algorithms selected from the group consisting of a tight-fit algorithm, a loose-fit algorithm and a combination thereof.
That is, other than reciting a computer, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computer.  The computer in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2 and 3 further describe the attendees and suggested order of topics.  Claims 4-6 further describe analyzing the attendees’ relationships.  Claims 7 and 8 recite additional analyzing and suggesting steps.  Claims 9-12 recite additional arranging, applying, considering and re-arranging steps.  Similarly, dependent claims 14-16 and 18-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a computer.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0020 of the specification, “Employee server 110 can be a standalone computing device, a management server, a web server, a mobile computing device, or any other electronic device or computing system capable of receiving, sending, and processing data. In other embodiments, employee server 110 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, employee server 110 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any other programmable electronic device capable of communicating other computing devices (not shown) within 100 via network 101. In another embodiment, employee server 110 represents a computing system utilizing clustered computers and components (e.g., database server computers, application server computers, etc.) that act as a single pool of seamless resources when accessed within employee utilization environment 100.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues Applicant asserts that the following additional element in independent claims 1, 8 and 15, added by amendment herein, integrates the abstract idea into a practical application that improves the technical field of resource management (see Par. [0001] on page 1 of the originally filed specification): "ascertaining, in real time prior to and after said reassigning, an optimized overall utilization of the plurality of employees respect to the plurality of client computing devices, via applying, in real time, a result of a calculation that used one or more algorithms selected from the group consisting of a tight-fit algorithm, a loose-fit algorithm and a combination thereof'. The preceding additional element is performed in real time and thus cannot be performed practically in the human mind. 
No organization of human activity is recited in the preceding additional element. For support, Applicant cites Example 39 in 2019 PEG Example 4 (issued January 7, 2019) which recites on page 9: "The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims." Applicant asserts that even if the preceding additional element is based on organization of human activity, no organization of human activity is recited in the preceding additional limitation. It is also noted that, in the preceding additional element, the calculation that used one or more algorithms are not actually performed as a step in claims 1, 8 and 15. Rather, the result of the calculation is used in claims 1, 8 and 15. Thus, even if the preceding additional element is based on mathematical calculation or formula, no mathematical calculation or formula is recited in the preceding additional limitation. The Examiner respectfully disagrees.
The limitations of retrieving, determining, calculating, determining, reassigning, ascertaining, and applying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
That is, other than reciting a computer, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
As described in ¶ 0002, “The goal is to optimize each employee's productivity to maximize profit for the company. Additionally, managers may transfer work from one employee to another employee to find the balance between increasing profit and reducing employee burn-out.” 
Paragraph 0011 recites “ Embodiments of the present invention provides an efficient approach to optimizing employee utilization assigned to various projects and/or tasks. The approach has a clear, repeatable, and analytical methodology for quick identification of low utilization and fragmentation. Advantages of the approach can provide estimate optimal utilization, calculate gaps to optimal, and propose staffing changes.”
As such, and contrary to Applicant’s assertion, the claim language is indeed directed managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Moreover, the claims recite a mathematical relationships and calculations, including via applying, in real time, a result of a calculation that used one or more algorithms selected from the group consisting of a tight-fit algorithm, a loose-fit algorithm and a combination thereof. Here, the a result of a calculation that used one or more algorithms selected from the group consisting of a tight-fit algorithm, a loose-fit algorithm and a combination thereof is merely considered a complex mathematical exercise, thus directed to an abstract idea.
The claimed use of the algorithms does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity. Additionally, there does not seem to be any feedback or input into the machine learning model that would improve the processing of the machine learning model.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  September 22, 2022